Citation Nr: 0719503	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a cold 
injury to the left foot from November 16, 2003?

2.  What evaluation is warranted for residuals of a cold 
injury to the right foot from November 16, 2003?

3.  What evaluation is warranted for residuals of a fracture 
of the right ankle from November 16, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to June 
1998 and from January 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was certified to the Board 
by the Newark, New Jersey RO.

The veteran testified at a March 2005 RO hearing regarding 
her symptomatology.  A transcript is or record.


FINDINGS OF FACT

1.  Since November 16, 2003, the appellant's cold injury 
residuals of the left foot have been manifested by pain, cold 
sensitivity, and numbness plus nail abnormalities and locally 
impaired sensation.

2.  Since November 16, 2003, the appellant's cold injury 
residuals of the right foot have been manifested by pain, 
cold sensitivity, and numbness plus nail abnormalities and 
locally impaired sensation.

3.  At no time since November 16, 2003 has either foot 
disorder been the functional equivalent of the loss of use of 
the foot.

4.  The appellant's residuals of a fracture of the right 
ankle are not manifested by more than a slight ankle 
disability.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, since 
November 16, 2003, the criteria for a 30 percent rating, but 
no more, for cold injury residuals of the left foot are met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7122 (2006).

2. Resolving reasonable doubt in the veteran's favor, since 
November 16, 2003, the criteria for a 30 percent rating, but 
no more, for cold injury residuals of the right foot are met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122.

3.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5262, (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

The veteran has appealed the initial ratings that were 
assigned for the residuals of right ankle fracture and 
residuals of a cold injury of the left and right feet.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).



What evaluation is warranted for residuals of a fracture of 
the right ankle from November 16, 2003?

The RO evaluated the veteran's residuals of a right ankle 
fracture as 10 percent disabling effective November 16, 2003, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which provides 
that malunion of the tibia and fibula with a slight ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate ankle disability warrants a 20 
percent evaluation.  

Background and Analysis

The service medical records indicated the veteran fractured 
her ankle while running.  She was diagnosed with a tibial 
bone stress fracture.  

The RO evaluated the veteran's fracture of the right ankle 
residuals as 10 percent disabling under Diagnostic Code 5262, 
and the Board agrees that an evaluation greater than 10 
percent in this case is not warranted.  

In this regard, a November 2003 VA examination revealed right 
ankle dorsiflexion to 15 degrees, i.e., five degrees shy of 
full motion; and plantar flexion to 30 degrees, i.e., 10 
degrees shy of full motion.  The examiner opined that the 
loss of motion was due to pain.  There was no evidence of 
edema.  

A December 2003 VA bone scan suggested that a complete 
radiological evaluation of the appellant's right ankle 
because a bone scan showed an incomplete resolution of the 
right ankle fracture.  A right ankle x-ray study conducted 
that month, however, showed no evidence of any residual 
fracture, or evidence of bony structure changes.  

A January 2004 VA orthopedic consultation notated the veteran 
had no swelling, increased heat or erythema about the joint.  
The veteran could stand on her toes and heels with 
discomfort.  

At an October 2004 VA examination the veteran reported having 
mild pain when walking.  She denied using a brace, cane, 
crutches, or corrective shoes.  The veteran denied having 
flare-ups or that fracture residuals interfered with her 
daily activities.  Physical examination revealed a normal 
gait.  Range of motion studies showed dorsiflexion to 10 
degrees, and full plantar flexion.  Supination was to 26 
degrees, and pronation was to 10 degrees.  There was no 
evidence of instability, edema, or weakness.  There was some 
medial tenderness.  The diagnoses were a nondisplaced stress 
fracture of the lateral malleolus of the right ankle; a tear 
of the anterior tibiofibular ligament secondary to service 
connected trauma; and a well healed fracture with residual 
post traumatic changes and residual pain.  

As a 20 percent rating requires evidence of a moderate ankle 
disability, the Board finds that the objective evidence which 
is detailed above, is against the assignment of a rating in 
excess of 10 percent.  The evidence is against finding 
objective evidence of more than a slight right ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Further, a higher evaluation due to pain, weakness, 
incoordination, and excess fatigability is not warranted.  
38 C.F.R. §§ 4.40, 4.45.  The veteran reported mild pain, no 
interference with daily activities, and no flare-ups.  The 
October 2004 VA examiner notated that the veteran had no 
inflammatory arthritis, there was no appreciable increase in 
pain, weakness, fatigue, or lack of endurance with repeated 
movements.  There is no instability.  Range of motion was 
generally within normal limits save for a loss of 10 degrees 
of dorsiflexion.  Thus, an evaluation in excess of 10 percent 
would not be warranted based upon functional impairment.  

What evaluation is warranted for residuals of a cold injury 
to the left and right foot from November 16, 2003?

In January 2004, the RO granted service connection for 
residuals of a cold injury of the left and right foot and 
assigned a 10 percent evaluation for each foot effective 
November 16, 2003.  Subsequently, the RO increased the 
evaluation to 20 percent disabling in April 2004 and 
continued the effective date of November 16, 2003. 

In a March 2006 rating decision, the RO increased the 
disability evaluation to 30 percent disabling for each foot 
effective November 17, 2004.  

Background and Analysis

The service medical records indicated the veteran was treated 
and diagnosed with frostbite of both feet while in service. 

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122 
allow for a maximum disability rating of 30 percent for cold 
injury residuals where there is evidence of arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Note (2) to Diagnostic Code 
7122 states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26.

In November 2003, the veteran underwent a VA examination for 
cold injuries.  She complained of cold feet, numbness and 
tingling in the toes and feet, and pain.  The veteran 
reported her nails were darker.  There was no history of skin 
ulceration, loss, or changes.  There was no history of 
Reynaud's phenomenon.  The examiner reported both feet were 
cold to touch, especially in the toe area.  The examiner 
noted no skin discoloration or ulceration.  Hair loss was 
present in the feet and lower one-third of the legs.  The 
nails were not deformed, however, the examiner notated the 
veteran was wearing nail polish so exact color of the nails 
could not be evaluated. There was altered sensation present 
in the toe area for touch and pinprick.  

During a December 2004 VA podiatry consultation, the veteran 
reported tingling and numbness in the distal aspects of all 
toes and that these symptoms had been present since service. 
The veteran reported that the right great toenail was 
painful.   The examiner noted that all nails were elongated, 
discolored, and dystrophic and that during a sharp/dull 
differentiation test, all distal toe sensations were absent.  
The examiner diagnosed neuropathy, residual manifestations of 
frostbite, and onychomycosis times ten. 

At a March 2005 RO hearing, the veteran testified that she 
had no feeling in her toes, that her toes were gray, and the 
nails were not intact.  She reported that she was taking 
medication to prevent tissue loss.  She also testified that 
her feet were constantly cold and had been so since service 
separation.

A schedular rating greater than 30 percent in this case is 
not warranted at any time during the appeal period under 
Diagnostic Code 7122, inasmuch as that is the maximum 
applicable rating provided by the rating schedule.  The Board 
finds the veteran's statements and hearing testimony as to 
the impairment to be credible and that the objective clinical 
evidence reflects a degree of impairment that is encompassed 
by the assignment of a 30 percent rating for each foot.  

A March 2003 Walter Reed Army Hospital report noted that the 
veteran's feet were gray in color when the symptoms began.  
November 2003 and December 2004 VA examiners noted an altered 
sensation in the toe area to touch and pinprick.  The toes 
and feet were cold.  At the December 2004 examination all 
toes were elongated, discolored, and dystrophic.   

Given the above, and resolving reasonable doubt in favor of 
the veteran, the Board finds that a rating of 30 percent for 
each foot from November 16, 2003 is warranted. In this 
respect, the veteran's cold injury residuals have 
continuously been manifested by pain and numbness plus nail 
abnormalities, color changes, and locally impaired sensation.   

With respect to an evaluation in excess of 30 percent for 
either foot, however, 38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2006) provides a 40 percent rating if there is the loss of 
use of the foot.  In this regard, there is absolutely no 
medical evidence that would support the suggestion that the 
appellant's foot disorder is the functional equivalent of a 
loss of use of the foot.  Therefore, an evaluation in excess 
of 30 percent is not in order.

Conclusion

The Board acknowledges that the veteran's disabilities 
affected employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.  Therefore, given the lack 
of objective evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation of 30 percent since November 16, 
2003 for residuals of a cold injury to the left foot is 
granted, subject to the provisions governing the award of 
monetary benefits

Entitlement to an evaluation of 30 percent since November 16, 
2003 for residuals of a cold injury to the right foot is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture from November 16, 2003 is 
denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


